UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-7036


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEROME LEROY ROBERTSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge. (4:06-cr-00085-RAJ-JEB-2)


Submitted:   October 6, 2011                 Decided:   October 19, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Leroy Robertson, Appellant Pro Se.  Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jerome Leroy Robertson seeks to appeal the district

court’s order denying as untimely his 28 U.S.C.A. § 2255 (West

Supp.       2011)     motion.     We     dismiss      the    appeal    for    lack    of

jurisdiction because the notice of appeal was not timely filed.

               When the United States or its officer or agency is a

party to a civil action, the notice of appeal must be filed no

more than sixty days after the entry of the district court’s

final judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).       “[T]he timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”                      Bowles v. Russell, 551
U.S. 205, 214 (2007).

               The district court’s order was entered on the docket

on   April     4,     2011.     The    notice    of   appeal    was   filed    at    the

earliest on July 31, 2011. *             Because Robertson failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                        We dispense with

oral       argument    because    the    facts     and      legal   contentions      are

       *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).



                                           2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3